Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Zhu He on 15 June 2021.

The application has been amended as follows: 

1. (Currently amended) A method comprising: 
receiving, by an apparatus from a base station (BS), a first higher layer signaling indicating a first time division duplexing (TDD) frame structure configuration; and 
receiving, by the apparatus from the BS, a second higher layer signaling indicating a first feedback slot configuration information, 
the first TDD frame structure configuration comprising at least one of a first uplink pattern, a first downlink pattern, or a first uplink and downlink pattern, the first TDD frame structure configuration further comprising a first time unit size of the at least one of the first uplink pattern, the first downlink pattern, or the first uplink and downlink pattern, and the first feedback slot configuration information comprising a hybrid automatic repeat request (HARQ) feedback delay between a downlink data transmission and a HARQ feedback corresponding to the downlink data transmission, 

a value of the HARQ feedback delay between the downlink data transmission and the HARQ feedback explicitly indicated in the second higher layer signaling, 
the value of the HARQ feedback delay between the downlink data transmission and the HARQ feedback being in [[unit of]] a number of one or more transmission time intervals (TTIs) associated with the first time unit size, and 
the downlink data transmission being directly from the BS to the apparatus.  

2. (Canceled herein)

8. (Currently amended) An apparatus comprising: 
a transceiver; 
a non-transitory memory storage comprising instructions; and 
one or more processors in communication with the non-transitory memory storage, wherein the one or more processors execute the instructions to: 
cause the transceiver to receive, from a base station (BS), a first higher layer signaling indicating a first time division duplexing (TDD) frame structure configuration; and 
cause the transceiver to receive, from the BS, a second higher layer signaling indicating a first feedback slot configuration information, 
wherein the first TDD frame structure configuration comprises at least one of a first uplink pattern, a first downlink pattern, or a first uplink and downlink pattern, the first TDD frame structure configuration further comprising a first time unit size of the at least one of the first uplink pattern, the first downlink pattern, or the first uplink and downlink pattern, and the first feedback slot configuration information comprises a hybrid automatic repeat request 
the first time unit size explicitly indicated in the first higher layer signaling, 
a value of the HARQ feedback delay between the downlink data transmission and the HARQ feedback explicitly indicated in the second higher layer signaling, 
the value of the HARQ feedback delay between the downlink data transmission and the HARQ feedback being in [[unit of]] a number of one or more transmission time intervals (TTIs) associated with the first time unit size, and 
the downlink data transmission being directly from the BS to the apparatus.  

9. (Canceled herein)

15. (Currently amended) A method comprising: 
sending, by a base station (BS) to a user equipment (UE), a first higher layer signaling indicating a first time division duplexing (TDD) frame structure configuration; and 
sending, by the BS to the UE, a second higher layer signaling indicating a first feedback slot configuration information, 
the first TDD frame structure configuration comprising at least one of a first uplink pattern, a first downlink pattern, or a first uplink and downlink pattern, the first TDD frame structure configuration further comprising a first time unit size of the at least one of the first uplink pattern, the first downlink pattern, or the first uplink and downlink pattern, and the first feedback slot configuration information comprising a hybrid automatic repeat request (HARQ) feedback delay between a downlink data transmission and a HARQ feedback corresponding to the downlink data transmission, 
the first time unit size explicitly indicated in the first higher layer signaling, 

the value of the HARQ feedback delay between the downlink data transmission and the HARQ feedback being in [[unit of]] a number of one or more transmission time intervals (TTIs) associated with the first time unit size, and 
the downlink data transmission being directly from the BS to the UE.  

16. (Canceled herein)

22. (Currently amended) A network communications device comprising: 
a transceiver; 
a non-transitory memory storage comprising instructions; and 
one or more processors in communication with the non-transitory memory storage, wherein the one or more processors execute the instructions to: 
cause the transceiver to send, to a user equipment (UE), a first higher layer signaling indicating a first time division duplexing (TDD) frame structure configuration; and 
cause the transceiver to send, to the UE, a second higher layer signaling indicating a first feedback slot configuration information, 
wherein the first TDD frame structure configuration comprises at least one of a first uplink pattern, a first downlink pattern, or a first uplink and downlink pattern, the first TDD frame structure configuration further comprising a first time unit size of the at least one of the first uplink pattern, the first downlink pattern, or the first uplink and downlink pattern, and the first feedback slot configuration information comprises a hybrid automatic repeat request 
the first time unit size explicitly indicated in the first higher layer signaling, 
a value of the HARQ feedback delay between the downlink data transmission and the HARQ feedback explicitly indicated in the second higher layer signaling, 
the value of the HARQ feedback delay between the downlink data transmission and the HARQ feedback being in [[unit of]] a number of one or more transmission time intervals (TTIs) associated with the first time unit size, and 
the downlink data transmission being directly from the BS to the UE.  

23. (Canceled herein)
30. (Canceled herein)
32. (Canceled herein)
34. (Canceled herein)
36. (Canceled herein)

37. (Currently amended) A network system, comprising: 
a backhaul network entity in communication with a network communications device; and 
the network communications device, the network communications device configured to: 
send, to a user equipment (UE), a first higher layer signaling indicating a first time division duplexing (TDD) frame structure configuration; and 
send, to the UE, a second higher layer signaling indicating a first feedback slot configuration information, 

the first time unit size explicitly indicated in the first higher layer signaling, 
a value of the HARQ feedback delay between the downlink data transmission and the HARQ feedback explicitly indicated in the second higher layer signaling, 
the value of the HARQ feedback delay between the downlink data transmission and the HARQ feedback being in [[unit of]] a number of one or more transmission time intervals (TTIs) associated with the first time unit size, and 
the downlink data transmission being directly from the BS to the UE.  

38. (Canceled herein)
40. (Canceled herein)

41. (Currently amended) The network system of claim [[38]] 37, wherein the first TDD frame structure configuration is one of at least two TDD frame structure configurations, and wherein the at least two TDD frame structure configurations comprise a second TDD frame structure configuration, the second TDD frame structure configuration comprising at least one of a second uplink pattern or a second downlink pattern, the second TDD frame structure configuration further comprising a second time unit size of the second uplink pattern or the second downlink pattern.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (US 2010/0211845) teaches a system in which HARQ feedback offsets are determined based on transmission time intervals, but is not explicit to the notification of a HARQ delay as claimed. Papasakellariou (US 2014/0269452) teaches a system in which the HARQ transmission resource depends on the downlink TTI index, but is not explicit as to the notification of a HARQ delay value in TTI units. Kim et al. (US 2010/0322229) teaches a system in which the TTI configuration information is dynamic, but is not explicit as to the notification of a HARQ delay.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946.  The examiner can normally be reached on 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        6/15/2021

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466